Citation Nr: 1101333	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-38 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a seizure disorder.  

2.  Entitlement to service connection for residuals of a 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to January 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 10 percent disability rating for a seizure 
disorder, effective May 21, 2003, and denied service connection 
for the residuals of a traumatic brain injury (then claimed as a 
head injury).  

In July 2008, the Board remanded the case in order to afford the 
Veteran the opportunity for a Travel Board hearing.  Thereafter, 
in March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  At that hearing, he 
submitted additional information, accompanied by a waiver of RO 
consideration.  In June 2009, the Board again remanded the 
Veteran's claims for additional development.


FINDINGS OF FACT

1.  VA scheduled the Veteran for examinations in connection with 
his claims for an initial increased rating for a seizure disorder 
and service connection for residuals of a traumatic brain injury.  
The report of contact shows that the Veteran did not appear for 
those examinations scheduled for October 20, 2009.

2. The Veteran has not demonstrated good cause for his failure to 
report for the October 20, 2009, examinations; nor has he 
expressed a willingness to report for additional examinations in 
support of his claims.  

3.  The competent evidence of record since the date of service 
connection shows that the Veteran's service-connected seizure 
disorder has been manifested by a history of convulsive episodes 
requiring continuous medication.  However, that evidence does not 
reflect that the Veteran has experienced at least one major 
seizure in the last two years; or at least two minor seizures in 
the last six months, which have been witnessed or verified at 
some time by a physician.

4.  The competent evidence of record does not show that the 
Veteran has residuals of a traumatic brain injury that are 
related to his service-connected seizure disorder or to any other 
aspect of his active service.


CONCLUSIONS OF LAW

1.  The Board is required to adjudicate the Veteran's service 
connection claim solely on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1- 4.16, 4.124a, Diagnostic Code 8911 (2010).

3.  The criteria for service connection for residuals of a 
traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2010).

The issues on appeal in this case were previously remanded in 
order to afford the Veteran the opportunity to undergo VA 
examinations to address the severity of his service-connected 
seizure disorder and the etiology of his claimed traumatic brain 
injury residuals.  

In accordance with the Board's June 2009 remand, the RO scheduled 
the Veteran for VA epilepsy and narcolepsy and traumatic brain 
injury examinations and informed him in writing of the dates and 
times of those examinations.  The RO mailed its correspondence to 
the most recent address of record.  

Notwithstanding the RO's efforts, the Veteran did not attend his 
scheduled examinations.  He offered no explanation.  Nor did he 
request that his examinations be rescheduled.  Consequently, the 
Board finds that the Veteran has not provided good cause for his 
failure to attend those examinations.  38 C.F.R. § 3.655(a) 
(2010).  

When a Veteran fails to appear for an examination scheduled in 
conjunction with a claim for original compensation, the Board is 
required to adjudicate that claim on the basis of the evidence of 
record, as opposed to summarily denying it.  38 C.F.R. § 3.655(b) 
(2010); Turk v. Peake, 21 Vet. App. 565 (2009) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); Shipwash v. Brown, 8 Vet. App. 218 (1995) 
Fenderson v. West, 12 Vet. App. 119 (1999) (initial appeals of a 
disability rating for a service-connected disability fall under 
the category of original claims).  Accordingly, the Board will 
now assess the merits of the Veteran's seizure disorder and 
traumatic brain injury residual claims based on the pertinent 
diagnostic criteria and a review of the evidence of record.

Initial Increased Rating for a Seizure Disorder

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2010); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's seizure disorder is currently rated 10 percent 
disabling under Diagnostic Code 8999-8911.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. §  4.27 (2010).  When an unlisted disease, 
injury, or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be assigned as follows: 
the first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the body 
involved, in this case, the nervous system, and the last two 
digits will be 99 for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 C.F.R. §§ 
4.20, 4.27 (2010).

In this case, the RO has determined that the diagnostic code most 
analogous to the Veteran's seizure disorder is Diagnostic Code 
8911, which pertains to epilepsy, petit mal, and encompasses the 
criteria in the general rating formula for major and minor 
epileptic seizures.  Under that general rating formula, a 10 
percent rating is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  A 20 percent rating is assigned when 
there has been at least one major seizure in the last two years, 
or at least two minor seizures in the last six months.  A 40 
percent rating is assigned when there has been at least one major 
seizure in the last six months or two in the last year, or an 
average of five to eight minor seizures weekly.  A 60 percent 
rating is warranted when there has been at least one major 
seizure in four months over the last year, or nine to 10 minor 
seizures per week.  An 80 percent rating is assigned when there 
has been at least one major seizure in three months over the last 
year, or more than 10 minor seizures weekly.  A 100 percent 
rating is warranted when there has been at least one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2010).

A major seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic 
Code 8911, Note (1) (2010).  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ('pure' petit mal), or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 
8911, Note (2) (2010).  

Where continuous medication is required to control the epilepsy, 
10 percent is the minimum rating assignable.  To warrant a higher 
rating, a Veteran's seizures must be witnessed or verified at 
some time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions of 
life (while not hospitalized).  38 C.F.R. § 4.121 (2010).

The record shows that the Veteran was first assessed with a 
probable seizure disorder in April 1985, when he injured his head 
after falling off an Army tank while on active duty.  
Contemporaneous service medical records show that his symptoms 
included acute facial twitching, clonic movement, extremity 
tremors, and a loss of consciousness.  

Subsequent service medical records reveal that in July 1988, the 
Veteran underwent a neurological work-up, consisting of a 
computed axial tomography (CAT) scan, electroencephalogram (EEG), 
and skull X-rays.  That in-service testing was negative for any 
neurological abnormalities.  The Veteran did not seek any 
additional in-service treatment for seizure-related symptoms.  
Nor did he seek treatment for such symptoms for several years 
after leaving the military.  

The first post-service evidence pertaining to seizures is dated 
in July 2003, when the Veteran was afforded a VA brain and spinal 
cord examination.  During that examination, he reported a history 
of episodic convulsions that had their onset at the time of his 
April 1985 in-service injury.  However, the Veteran acknowledged 
that he had never been prescribed medication for any seizure 
disorder.  Nor did he report ever seeking treatment for such a 
disorder.  

On physical examination, the Veteran was found to have ankle 
reflexes that were diminished to 1+, bilaterally.  However, no 
cranial nerve deficiencies or other neurological problems were 
shown.  Nevertheless, based upon the Veteran's reported symptoms 
and a review of his service medical records, the VA examiner 
determined that the Veteran met the diagnostic criteria for a 
seizure disorder.  However, the examiner did not indicate that he 
had ever witnessed or otherwise verified the Veteran's reported 
seizures.  Additionally, the July 2003 VA examiner noted other 
subjective neurological complaints, including numbness and pain 
on the left side of the Veteran's face and body, but indicated 
that those symptoms were unrelated to any seizure disorder.

Following the above VA examination, the Veteran was referred to a 
VA neurologist, who prescribed medication to treat his symptoms.  
On a subsequent VA examination, conducted in March 2004, the 
Veteran indicated that he was still taking medication to treat 
his seizures, which he now experienced on a semi-monthly basis.  
As on the prior VA examination, clinical testing was negative for 
any cranial nerve or other neurological abnormalities, with the 
exception of slightly diminished ankle reflexes.  

Based on the Veteran's reported history, he was noted to have a 
generalized seizure disorder.  However, the VA examiner who made 
that determination expressly noted that he did not have access to 
the claims folder and, thus, was only able to render a diagnosis 
on the basis of the Veteran's history.

The record thereafter shows that the Veteran has sought 
intermittent treatment for head and facial pain.  He has also 
continued to complain of episodic seizures.  Specifically, the 
Veteran's VA medical records dated through September 2008 contain 
recurrent reports of seizures occurring on a semi-monthly basis.  
That same frequency of seizures is also noted in written 
statements from the Veteran's brother and former neighbors dated 
prior to September 2008.  However, in subsequent written 
statements and testimony before the Board, the Veteran indicates 
that he now experiences seizures approximately two or three times 
per week.  The Veteran's account is corroborated by a March 2009 
written statement from his brother, who also indicates that he 
and his spouse used to allow the Veteran to stay at their home 
until his seizures and other health problems began to pose a 
hazard to their well-being.  

Additionally, the Veteran has submitted lay statements and 
testimony indicating that his service-connected seizure disorder 
and related neurological problems have caused him to lose his job 
and seek Social Security Administration (SSA) disability 
benefits.  VA is required to obtain SSA records prior to 
adjudicating an appellant's claim in compliance with its duty to 
assist.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 38 
C.F.R. § 3.201(a) (2010).  In this case, however, the Veteran's 
SSA records have been determined to be unavailable.  
Specifically, the record shows that the RO requested the 
Veteran's complete records from SSA.  However, in a December 2007 
response, the SSA indicated that the Veteran's records folder had 
been destroyed. 

VA has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 
U.S.C.A. § 5103A(a)(1).  Here, VA met that obligation by making 
multiple attempts to secure the Veteran's SSA records from a 
variety of sources, including from the Veteran himself.  In 
response to these requests for information, the Veteran provided 
VA with the SSA records in his possession, and was duly informed 
of the unavailability of additional records.  Thus, the Board 
finds that further efforts to obtain the Veteran's SSA records 
would be futile and that any additional stay in adjudication 
would not benefit the Veteran and would unnecessarily delay and 
burden agency resources.  Sondel v. West, 13 Vet. App. 213 
(1999); 38 C.F.R. § 3.159(c)(2) (2010) (when attempting to obtain 
records in the custody of a federal department or agency, 
including the SSA, VA must make as many requests as are necessary 
to obtain relevant records; VA will end its efforts to obtain 
records from a federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).

The SSA records that the Veteran has submitted do not pertain to 
his service-connected seizure disorder or any related symptoms.  
Accordingly, the Board need not further consider those records in 
weighing the merits of his claim. 

The Veteran was afforded the opportunity for an additional VA 
examination to address the current severity of his seizures.  
However, he failed to report for that examination.  As a result, 
the Board must come to a determination solely on the basis of 
information included in the record or the regulations direct that 
the claim be denied.  38 C.F.R. § 3.655(b) (2010).  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Based on a careful review of the pertinent evidence of record, 
the Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's service-connected seizure disorder.  
The evidence of record does not show that it is at least as 
likely as not that the Veteran has had at least one major seizure 
in the last two years, or at least two minor seizures in the last 
six months, that have been witnessed or verified by a physician.

The Board recognizes that the Veteran and his brother and 
neighbors have indicated that his condition is manifested by 
seizures, which occurred semi-monthly up through September 2008 
and now take place an average of two to three times per week.  
Additionally, the Board acknowledges that consistent lay 
statements may be considered competent evidence with respect to 
the frequency of convulsive and immediate post-convulsive 
characteristics of major and minor seizures.  Nevertheless, the 
Board considers it significant that while the Veteran has been 
assessed with a seizure disorder based upon his reported history, 
the record does not show that a physician has witnessed or 
otherwise verified his seizures.  On the contrary, the July 2003 
and March 2004 VA examiners indicated that they had not actually 
observed any of the Veteran's seizures.  Nor has any other VA or 
private medical provider.  Thus, the Board is unable to conclude 
that the convulsive episodes described by the Veteran and his 
brother and neighbors fall within the category of major or minor 
seizures warranting a rating in excess of 10 percent under the 
rating schedule.  38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 
8911, Notes (1), (2) (2010).  

The Board is mindful that the Veteran's brother and neighbors all 
profess to have personally witnessed his seizures.  As 
laypersons, they are competent to report experiences of which 
they have personal knowledge, and their statements in that regard 
are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, they are not competent to diagnose a particular type of 
seizure or seizure disorder, as there is no evidence of record 
that they have specialized medical knowledge in dealing with such 
disorders.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).).  
Similarly, they are not competent to opine as to whether the 
convulsive episodes that they have witnessed constitute major or 
minor seizures for VA purposes.  Furthermore, the regulations 
require that the seizures be witnessed or verified by a physician 
to warrant a rating.  38 C.F.R. § 4.121 (2010).

Additionally, the Board acknowledges that the Veteran has 
submitted Internet-based medical literature that addresses the 
causes and symptoms of partial and generalized seizures.  
However, that medical literature does not pertain to the specific 
facts of the Veteran's case and, thus, is also insufficient to 
show that his reported symptoms meet the VA criteria for major or 
minor seizures.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks 
v. West, 11 Vet. App. 314 (1998).

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 8911 based upon his reported history of seizures 
that require continuous medication.  To warrant a higher rating 
of 20 percent, he would need to establish that he has had at 
least one major seizure in the last two years or at least two 
minor seizures in the last six months.  First, however, he would 
need to show that his major or minor seizures had been witnessed 
or verified at some time by a physician.  38 C.F.R. § 4.121 
(2010).  That threshold clinical determination has not been made.  
Accordingly, the Board has no basis to find that the Veteran's 
service-connected disability is manifested by major or minor 
seizures of such frequency as to warrant a higher rating under 
the relevant diagnostic criteria.  

The Board has considered whether any other diagnostic code may be 
used to rate the Veteran's service-connected disability.  In this 
regard, the Board observes that, in addition to Diagnostic Code 
8911, epileptic disorders may be rated under Diagnostic Code 8910 
(epilepsy, grand mal), Diagnostic Code 8912 (epilepsy, Jacksonian 
and focal motor or sensory), Diagnostic Code 8913 (epilepsy, 
diencephalic), and Diagnostic Code 8914 (epilepsy, psychomotor).  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8912, 8913, 8914 
(2010).  However, those diagnostic codes are all controlled by 
the general rating formula for major and minor epileptic 
seizures, which has already been used to assess the severity of 
the Veteran's service-connected disability.  Thus, those 
diagnostic codes may not be used to assign a higher rating in the 
instant case.

Nor is a higher rating available under any other diagnostic code.  
The Board recognizes that the Veteran has complained and sought 
treatment for pain and numbness on the left side of his face and 
body.  However, those neurological symptoms are expressly 
contemplated in his claim for residuals of a traumatic brain 
injury, which is addressed below.  Moreover, those symptoms have 
been clinically distinguished from the Veteran's seizure disorder 
and, thus, need not be considered in determining whether a higher 
rating is warranted for that service-connected disability.  
Mittleider v. West, 11 Vet. App. 181.  Further, the Veteran does 
not contend, nor does the evidence otherwise show, that his 
service-connected seizure disorder is manifested by any other 
neurological impairment beyond that contemplated in the general 
rating formula for major and minor epileptic seizures.  
Accordingly, the Board has no basis to assign a higher or 
separate rating under a different diagnostic code.

In sum, the Board finds that the Veteran is not entitled to a 
rating in excess of10 percent for a seizure disorder, and has not 
been entitled to a higher rating at any time since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's increased rating claim and that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the scheduler 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran is currently unemployed 
and has alleged that his inability to work is due, at least in 
part, to his service-connected seizure disorder.  However, the 
majority of his SSA records have been determined to be 
unavailable and the records that the Veteran himself has 
submitted do not pertain to his service-connected disability.  
Nor does the competent evidence of record otherwise show that the 
Veteran's service-connected seizure disorder causes marked 
interference with employment beyond that envisioned by the 
schedular rating already assigned.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  

In this case, the competent evidence of record does not show 
frequent, or any, hospitalizations due to the Veteran's service-
connected seizure disorder.  Nor does the evidence indicate that 
the disorder otherwise results in marked functional impairment to 
a degree other than that addressed by VA's Rating Schedule.  
Accordingly, the Board finds that any degree of impairment 
associated with the Veteran's service-connected seizure disorder 
is already contemplated by the applicable schedular criteria.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is 
recognition that industrial capabilities are impaired).  In light 
of the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996).

Service Connection for Residuals of Traumatic Brain Injury

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including other organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  38 C.F.R. § 3.310 (2010); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309 (1993).  Establishing service connection on 
a secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-connected 
disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non- 
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful  misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected disability.  
In order to qualify for service connection, the Veteran must 
establish, by clear medical evidence, that his alcohol or drug 
abuse disability is secondary to or is caused by their primary 
service-connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In this case, the Veteran contends that he is entitled to 
compensation for residuals of a traumatic brain injury that arose 
from the same in-service tank accident in which he incurred his 
service-connected seizure disorder.  The Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record.  Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will now 
consider whether service connection for residuals of a traumatic 
brain injury is warranted on a direct basis or as secondary to 
his service-connected seizure disorder.

The Veteran's service medical records show that he suffered a 
head injury in July 1988 and thereafter sought treatment for head 
pain, numbness, and tingling, with accompanying facial twitching, 
clonic movement, and extremity tremors.  Four months later, in 
November 1988, he complained of memory loss and underwent 
neurological testing, which consisted of a CAT scan, EEG, and 
skull X-rays.  However, that testing did not find any 
neurological abnormalities and none were shown throughout the 
remainder of Veteran's active service.  The Veteran expressly 
denied any history of frequent or severe headaches at the time of 
his November 1990 separation examination, and contemporaneous 
clinical evaluation was negative for any head injury residuals or 
other neurological problems. 

In the absence of any complaints or clinical findings of 
neurological problems in the two years preceding the Veteran's 
discharge, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2010).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

Although the Veteran now claims to have experienced ongoing 
facial numbness and related neurological symptoms since service, 
the record does not show that he sought treatment for those 
symptoms for many years after leaving the military.  The first 
post-service clinical evidence pertaining to neurological 
problems is dated in September 2002.  At that time, the Veteran 
sought VA treatment for lower leg swelling and numbness and was 
assessed with unspecified idiopathic peripheral neuropathy.  The 
VA medical provider who treated the Veteran opined that his 
peripheral neuropathy was associated with alcohol consumption, 
but did not indicate whether that condition was related to his 
history of head trauma in service.  

The Veteran was afforded a VA examination in July 2003 in which 
he complained of recurrent numbness on the left side of his head, 
but did not report any other neurological symptoms.  Clinical 
evaluation was negative for any cranial nerve abnormalities or 
other neurological deficiencies apart from slightly diminished 
ankle reflexes.  

After reviewing the results of the examination and other 
pertinent evidence in the claims folder, the July 2003 VA 
examiner determined that, notwithstanding the Veteran's 
complaints of a "left side of body condition secondary to head 
trauma" and his prior diagnosis of posttraumatic peripheral 
neuropathy, there was no evidence of any neurovascular problems.  
Nevertheless, the VA examiner diagnosed the Veteran with a 
seizure disorder, based upon his reported history of convulsive 
episodes.  However, that examiner expressly determined that the 
Veteran's seizure disorder was unrelated to the symptoms that he 
described as head injury residuals.  

On a follow-up VA examination in March 2004, the Veteran was 
again diagnosed with a seizure disorder.  However, he was 
otherwise determined to be neurologically sound and no opinions 
were rendered with respect to the etiology of his claimed head 
injury residuals.

The record thereafter shows that the Veteran has continued to 
seek intermittent treatment for headaches, decreased 
consciousness, respiratory depression, decerebrate posturing, 
loss of facial nerve function, drowsiness, confusion, fatigue, 
difficulty concentrating, depression, anxiety, vision loss, 
emotional lability, and assorted behavioral changes, all of which 
he ascribes to his in-service head injury.  However, no VA or 
private medical provider has independently related the Veteran's 
neurological symptoms to that in-service injury or to any other 
aspect of his military service.

The Board acknowledges that, in September and October 2008, VA 
revised its regulations regarding the handling of traumatic brain 
injury claims, including the guidelines for conducting 
examinations in support of such claims.  Thereafter, in August 
2009, the Board remanded the Veteran's claim in order to afford 
him the opportunity for a new VA examination in accordance with 
the revised guidelines.  However, the Veteran did not attend that 
examination.  Nor did he provide any good cause for his failure 
to report and express a willingness to report to any future 
examination.  Consequently, the Board finds that an additional VA 
examination is unwarranted and that the Veteran's service 
connection claim must be decided on the basis of the current 
record.  38 C.F.R. § 3.655(b) (2010); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the July 
2003 and March 2004 VA examination reports, which indicate that 
the Veteran does not have a current neurological disability apart 
from his service-connected seizure disorder and that his 
complaints of head injury residuals are unrelated to that 
disorder.  Those VA examiners' determinations were based on a 
thorough and detailed examination of the Veteran and were 
undertaken directly to address the issue on appeal.  In addition, 
the July 2003 VA examiner predicated the findings on a review of 
the entire claims folder, which further bolsters the probative 
weight of those findings.  38 C.F.R. § 4.1 (2010) (to ensure a 
thorough examination and evaluation, the Veteran's disability 
must be viewed in relation to its history).  It does not appear 
that the March 2004 VA examiner also reviewed the Veteran's 
claims folder in its entirety.  Nevertheless, that examiner's 
opinion demonstrated a knowledge of the Veteran's pertinent 
medical history, specifically his in-service head injury and 
post-service treatment for head pain, seizures, and related 
neurological symptoms.  Moreover, both VA examiners' opinions 
were supported by rationales, which collectively addressed the 
prior diagnosis of peripheral neuropathy and disputed that 
assessment as unsupported by the clinical evidence of record.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).

In contrast, the VA treating provider who diagnosed the Veteran 
with peripheral neuropathy in 2002 did not relate the condition 
to service, but to alcohol consumption.  No rational was provided 
for that finding, which weighs against the probative value of the 
assessment.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, 
there is no indication that the VA treating provider reviewed the 
Veteran's pertinent medical records or based his assessment on 
any evidence apart from the Veteran's own subjective complaints 
of leg pain.  Thus, that VA treating provider's 2002 assessment 
is no more probative than the facts alleged by the Veteran 
himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  

Further, 2002 VA treating provider did not relate the Veteran's 
peripheral neuropathy to his in-service head injury or to any 
other aspect of his military service.  That VA treating provider 
opined that the Veteran's peripheral neuropathy was likely due to 
his alcohol consumption.  However, a disability due to alcohol 
consumption would not be eligible for service connection for a 
neurological disorder predicated on alcohol abuse as direct 
service connection for alcohol abuse and its residuals is 
prohibited by law.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Such evidence has not 
been presented here.

The Board recognizes that VA medical providers have repeatedly 
noted the Veteran's subjective history of neurological problems 
triggered by his in-service head injury.  However, such 
transcriptions of the Veteran's subjective statements, unenhanced 
by additional medical comment, do not constitute competent 
medical evidence merely because the transcribers happen to be 
medical professionals.  Howell v. Nicholson, 19 Vet. App. 535 
(2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, those VA 
medical providers' notations are of low probative value and do 
not provide competent medical evidence of a nexus between the 
Veteran's in-service head injury and any current neurological 
complaints.  Moreover, as none of the Veteran's VA treatment 
records contains an actual medical opinion relating the Veteran's 
reported neurological symptoms to his military service, those 
records are not inconsistent with the July 2003 and March 2004 VA 
examiner's findings, which the Board deems probative.

The Board finds that the evidence of record does not show that 
the Veteran has currently diagnosed residuals of a traumatic 
brain injury, or any other neurological disability, apart from 
the seizure disorder for which service connection has already 
been established.  Accordingly, his current claim for service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The July 2003 and March 2004 VA examiners determined 
that the results of the Veteran's in-service and post-service 
neurological evaluations did not support a diagnosis of any 
additional neurological disorder, and the Board has afforded 
those opinions great probative weight.  

The Board recognizes that the Veteran himself has repeatedly 
complained of neurological symptoms, which he has attributed to 
an in-service traumatic brain injury.  However, symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability.  Without a pathology 
to which such symptoms can be attributed, there is no basis upon 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Even if the weight of the competent evidence did show that the 
Veteran had a current neurological disability separate and apart 
from his service-connected seizure disorder, service connection 
would still not be warranted absent evidence that such a 
disability was at least as likely as not service-related.  38 
U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303 (2010).  
That has not been shown here.  The July 2003 VA examiner 
expressly determined that the Veteran's reported neurological 
symptoms were unrelated to his service-connected seizure 
disorder.  Moreover, neither that VA examiner nor any other 
medical provider has indicated that the Veteran's reported 
neurological symptoms were caused or aggravated by his in-service 
head injury or any other aspect of his military service.  
Accordingly, the Board finds that the competent evidence of 
record does not support a grant of service connection on either a 
secondary or direct basis.  Nor does that evidence support a 
grant of service connection on a presumptive basis, as the record 
is devoid of any complaints or clinical findings of neurological 
problems within a year of the Veteran's discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In addition, the Board considers it significant that the Veteran 
did not report any traumatic brain injury residuals or related 
symptoms at the time of his separation from service or for 
several years thereafter.  The lengthy period without evidence of 
complaints or treatment for such symptoms weighs heavily against 
his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is sympathetic to the Veteran's contentions that he has 
traumatic brain injury residuals that had their onset at the time 
of his July 1988 accident or are otherwise related to his 
military service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
head pain, body and facial numbness, and related neurological 
symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997). 

For the foregoing reasons, the Board finds the preponderance of 
the evidence is against the Veteran's claim for service 
connection for residuals of a traumatic brain injury, and that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for a seizure 
disorder arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated.  Additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran with respect to that claim.

Next, with respect to the Veteran's claim for service connection 
for traumatic brain injury residuals, the RO sent correspondence 
in June 2003, a rating decision in April 2004, a statement of the 
case in September 2004, and a supplemental statement of the case 
in March 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the October 2010 
supplemental statement of the case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Additionally, the Veteran has been 
afforded the opportunity to testify at a Travel Board hearing in 
support of his claims.  VA has also obtained VA medical 
examinations with respect to the Veteran's claims and attempted 
to schedule him for follow-up examinations, which he declined to 
attend of his own volition.  As previously discussed, the Veteran 
has not provided good cause for his failure to attend his 
scheduled examinations, nor has he requested that those 
examinations be rescheduled.  Thus, the Board finds that 
additional development is unnecessary with respect to the 
Veteran's claims and that VA has fully satisfied both the notice 
and duty to assist provisions of the law.

ORDER

An initial increased rating for a seizure disorder is denied.

Service connection for residuals of a traumatic brain injury is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


